Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  September 11, 2019

The Court of Appeals hereby passes the following order:

A20D0048. CHARLIE BRANNER, JR. v. THE STATE.

      Charlie Branner, Jr., filed this application for discretionary appeal from the trial
court’s order denying his motion to withdraw a guilty plea. An order denying a
motion to withdraw a guilty plea may be appealed directly. See Smith v. State, 283
Ga. 376 (659 SE2d 380) (2008). We will grant a timely filed application for
discretionary appeal if the lower court’s order is subject to direct appeal. See OCGA
§ 5-6-35 (j). Accordingly, this application is hereby GRANTED, and Branner shall
have ten days from the date of this order to file a notice of appeal in the trial court.
If he has already filed a timely notice of appeal in the trial court, he need not file a
second notice. The clerk of the superior court is directed to include a copy of this
order in the appeal record transmitted to this Court.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          09/11/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.